Citation Nr: 0323041	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  02-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for loss of teeth 
numbers 17, 18, 19, 30 and 31, requiring a dental plate (full 
upper denture).

2.  Entitlement to an initial compensable rating for ingrown 
toenails on the big toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to December 
1955.  He has been represented throughout his appeal by the 
Veterans of Foreign Wars of the United States (VFW).  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO denied the veteran's claims for service 
connection for ingrown great toenails on his feet and for 
loss of teeth numbers 17, 18, 19, 30, and 31, requiring a 
dental plate (full upper denture). 

In August 2002, during the pendency of his appeal, the RO 
granted the veteran's claim for service connection for 
ingrown great toenails and assigned a noncompensable (i.e., 0 
percent) rating effective from December 28, 2000.  He since 
has submitted a statement, in April 2003, expressing his 
disagreement with the initial rating assigned for this 
disability.  But the RO has not provided him a statement of 
the case (SOC) concerning this issue.  So, for the reasons 
discussed below, this claim must be remanded to the RO as 
opposed to merely referred there.  See Manlincon v. West, 
12 Vet. App. 328 (1999).


REMAND

First, concerning his dental claim, the veteran contends that 
he had the teeth in question when he entered the military, 
but they were extracted while on active duty and replaced 
with a full upper denture because he was unable to chew his 
food.  He says the teeth were damaged in a physical 
altercation (i.e., as a result of dental trauma), which left 
him with a bruised face and swollen upper lip.  



According to his service medical records (SMRs), the 
veteran's teeth were not evaluated during his March 1953 
enlistment examination.  But the report of a 
dental examination in December 1955, the month of his 
discharge from the military, confirms that he was issued a 
full upper denture on June 24, 1953, for missing teeth 
numbers 17, 18, 19, 30, and 31.  There also are references 
apparently indicating that in November 1954 he was taken to a 
clinic with a swollen upper lip and a bruise on his face, 
below his eye, after being found drunk downtown.  But no 
serious physical injuries were mentioned and, more 
importantly, that incident did not occur until after he 
already had received his full upper denture for the specific 
teeth in question.  Logically then, these teeth could not 
possibly have been damaged in that incident because they 
already had been extracted and replaced more than 
1 year earlier.  Nevertheless, since it does not appear that 
his SMRs are complete and, in particular, his service dental 
records, the RO must make another attempt to obtain these 
important records.

The Veterans Claims Assistance Act of 2000 (VCAA), among 
other things, requires that VA assist the veteran in 
obtaining evidence to support his claim.  This includes 
obtaining relevant records pertaining to his military service 
that are held or maintained by a governmental entity.  See 38 
U.S.C.A. § 5103A(c)(1).

A June 2001 reply from the National Personnel Records Center 
(NPRC), a military records repository, indicates that all 
available SMRS were mailed to the RO.  It also indicates that 
dental and medical records were included as enclosures.  
Since, however, some of the dental records, in particular, 
appear to be missing, another request should be made to 
obtain these records-especially since they are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).

Also, in view of the lack of dental information present in 
the claims file, the veteran should be scheduled for a VA 
dental examination to ascertain his current dental status and 
to obtain a medical opinion concerning the likely etiology of 
any current dental condition found-including insofar as 
whether any is a residual of dental trauma in service.  
38 U.S.C.A. § 5103A(d).  See also Colvin v. Derwinski, 
1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  

And as for his claim concerning the initial 0 percent rating 
assigned for the ingrown toenails on his big toes, the 
veteran submitted a timely notice of disagreement (NOD) in 
April 2003 to initiate an appeal of this issue.  So the RO 
needs to provide him a statement of the case (SOC) concerning 
his claim for a higher initial rating for this disability and 
give him an opportunity to perfect an appeal to the Board by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  The RO's failure to issue an SOC 
concerning this issue is a procedural defect requiring a 
remand, as opposed to merely referring this claim to the RO.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed concerning the issues of the 
veteran's entitlement to service 
connection for missing teeth numbers 17, 
18, 19, 30 and 31, and entitlement to an 
initial compensable rating for ingrown 
toenails of both feet.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, must be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App 183, 
186-87 (2002).



2.  Send the veteran an SOC concerning 
the issue of his entitlement to an 
initial compensable rating for the 
ingrown toenails on his big toes.  And 
give him an appropriate amount of time to 
perfect an appeal to the Board concerning 
this specific issue by submitting 
a timely substantive appeal, e.g., a VA 
Form 9 or equivalent statement.  If, and 
only if, he timely perfects his appeal 
concerning this claim should it be 
returned to the Board.  

3.  Ensure that all of the veteran's 
service dental records are on file.  If 
not, obtain the missing records.  This 
includes any x-ray films or other 
radiology reports dealing with his 
complaints of loss of teeth during his 
period of military service.  This may 
require again contacting the NPRC to 
request this evidence.  Any reply, 
positive or negative, should be 
documented.  

4.  Schedule the veteran for a VA dental 
examination to ascertain his current 
dental status and to obtain an opinion 
indicating whether it is at least as 
likely as not that any current dental 
condition found is related to his service 
in the military-and, in particular, is a 
residual of dental trauma purportedly 
sustained in service.  The VA examiner 
should review the reports of the entrance 
and separation examinations and, if 
possible, offer an opinion as to the 
likelihood that a person the age of the 
veteran during service would have lost 
so many teeth in such a short period of 
time without incurring dental trauma.  
Discuss the rationale for all conclusions 
reached.  



5.  Review the report of the examination 
to ensure that it provides the dental 
opinion requested.  If not, 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Upon completion of the above 
development, and any other necessary 
development, readjudicate the claim for 
service connection for loss of teeth 
numbers 17, 18, 19, 30 and 31, requiring 
a dental plate.  If the claim remains 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
this claim to the Board.

The purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law.  By this 
REMAND, the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




